DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 objected to because of the following informalities:  the “second joining portions”, should be changed to, --second joining portion--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "wherein the second joining portion has a positioning end" in line 4, rendering the claim indefinite. Claim recites for a second positioning mechanism (e.g., 53) to include a biasing spring and a detent (e.g., 533, 534), thus it appears the fourth joining portion (e.g., 36) has the positioning end 39 and not the second joining portion (e.g., 31).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-9 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson (7,197,965).

    PNG
    media_image1.png
    280
    316
    media_image1.png
    Greyscale
Anderson discloses all of the limitations of claim 1, i.e., a flex-head tool comprising 3a first portion e.g., 30 having a first joining portion pivoting end at 72, Fig. 4, wherein the first joining 4portion defines a first pivot hole 72, and wherein the first pivot hole is toothed 5and has teeth Fig. 4; 6a second portion 20 pivotally coupled to the first portion and having 7second upper arm of clevis 28 and third lower arm 28 joining portions, wherein the second and the third joining 8portions include the first joining portion disposed therebetween Fig. 1, wherein the 9second joining portions defines a second pivot hole 74, Fig. 11 and the third joining 10portion defines a third pivot hole 74, Fig. 11 respectively, wherein the second pivot hole 11is toothed and has teeth defined by corners of the square portion 07:19; and 12a pivot mechanism engaged with the first and the second portions Fig. 1 and 13including a shaft 40 on which the first and the second portions turns Figs. 12 and 18, wherein the 14shaft is inserted in the first, the second, and the third pivot holes Fig. 1, wherein the 15shaft has a first engaging portion 70 and a second engaging portion 68, and wherein 16the first engaging portion is toothed defined by corners of the square, and 17wherein the pivot mechanism is movable between a first position in 18which the first portion is fixedly positioned locked with respect to the second portion e.g., Fig. 33, 19and a second  
    PNG
    media_image2.png
    225
    285
    media_image2.png
    Greyscale
position e.g., Fig. 33 in which the first portion is pivotal with relative to the 20second  portion unlocked, wherein when the pivot mechanism is in the first position locked, the 21shaft is moved to a position in which the first engaging portion 70 is engaged 22with the teeth of the first 72 and the second pivot holes 74, RT arm of clevis 28 simultaneously and 23peripheries of the second engaging portion round portion 68 and the third pivot hole e.g., LF arm of 28 are connected with other and in surface-to-surface contact Fig. 33, locked, and wherein when the pivot mechanism is in the second position unlocked, the shaft is moved left to a position in 2which the first engaging portion square part 70 is not engaged with the teeth of the first and 3the second pivot holes simultaneously 08:12-14 and the second engaging portion and 4the third pivot hole are connected with other and in surface-to-surface 5contact Fig. 33.
Regarding claim 2, PA (prior art, Anderson) meets the limitations, i.e., the flex-head tool as claimed in claim 1, wherein the periphery 7of the second engaging portion 68 is in a form of a circular column 08:05.
 3, wherein the periphery 11of the second engaging portion is non-circular or toothed e.g., embodiment of Fig. 35, non-circular column, i.e., toothed/first engaging portion 70 (left) is engaged with first (head 30) and second (left arm of clevis 28) pivot holes in the first/locked position and the tooted/second portion 70 (right) is not engaged with the teeth of the first (head 30) and second pivot holes (left arm clevis 28) and the toothed/second engaging portion 70 (right) and the third pivot hole (right arm clevis 28) are connected in surface to surface contact.
Regarding claim 5, PA meets the limitations, i.e., the flex-head tool as claimed in claim 1, wherein the first 13portion 30 and the second portion 20 include a positioning mechanism spring biased 32 engaged 14therewith, wherein the positioning mechanism includes a biasing spring and a 15detent 32 urged by the biasing spring, wherein the first joining portion has a 16positioning end round proximal end of 30, which has a plurality of recesses 36, and wherein when the first 17portion 30 is fixedly positioned with respect to the second portion 20, the detent is 18retained in one of the plurality of recesses of the positioning end Fig. 14.
Regarding claim 6, PA meets the limitations, i.e., the flex-head tool as claimed in claim 5, wherein the second 20and third joining portions arms of clevis 28 define a space therebetween Fig. 11, and the positioning 21mechanism 32, 36 is retained in the space.
Regarding claim 7, PA meets the limitations, i.e., the flex-head tool as claimed in claim 1, wherein the second 23pivot hole 74 is adjacent to a slot round hole clearly seen in Fig. 17, wherein the shaft includes a stop member 82 disposed thereon, and wherein stop member is retained in the slot e.g., Fig. 14.
Fig. 17, and wherein the stop member is disposed 3circumferentially on the shaft 07:60-62.
Regarding claim 9, PA meets the limitations, i.e., the flex-head tool as claimed in claim 8, wherein the stop 5member stop 82 is resilient flat washer like stop inherently having some degree of resiliency.
Regarding claim 17, PA meets the limitations, i.e., the flex-head tool as claimed in claim 1, wherein the second 12portion 20 has an end forming a grip end 58, which is adapted to be held by a user of 13the flex-head tool.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 in the alternative, is rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Anderson et al. (5,199,335 “Arnold”).
Anderson meets all of the limitations of claim 9, as described above, however in the alternative and in order to expedite the prosecution, except for disclosing a resilient stop member 82.

    PNG
    media_image3.png
    218
    277
    media_image3.png
    Greyscale
Arnold teaches a flex-head wrench with a pivot pin secured by a resilient washer 54. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of Anderson with the resilient stop/washer as taught by Arnold to allow the parts retain the flexed shape.

Allowable Subject Matter
Claims 10-12, 15, 16, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Prior art made of record and not relied upon at this time, are considered pertinent to applicant’s disclosure. Cole and Rocco are cited to show related inventions flex-head wrenches with toothed shaft and clevis.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-4495.  The fax phone number for forwarding unofficial documents for discussion purposes only is (571) 273-4495.  The examiner can normally be reached on M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on 571 270 5531. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
			

								/Hadi Shakeri/
September 10, 2021					Primary Examiner, Art Unit 3723